1933 Act Registration No. 333-34844 1940 Act Registration No. 811-09903 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 28 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 30 [X] BNY MELLON FUNDS TRUST (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant s Telephone Number, including Area Code: (212) 922-6000 Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy to: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 And Donald W. Smith, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 It is proposed that this filing will become effective: Immediately upon filing pursuant to Rule 485(b) On (Date) pursuant to Rule 485(b) 60 days after filing pursuant to Rule 485(a)(1) X On December 31, 2009 pursuant to Rule 485(a)(1) 75 days after filing pursuant to Rule 485(a)(2) On (Date) pursuant to Rule 485(a)(2) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The BNY Mellon Funds Funds Ticker Symbols Class M shares Investor shares BNY Mellon Large Cap Stock Fund MPLCX MILCX BNY Mellon Income Stock Fund MPISX MIISX BNY Mellon Mid Cap Stock Fund MPMCX MIMSX BNY Mellon Small Cap Stock Fund MPSSX MISCX BNY Mellon U.S. Core Equity 130/30 Fund MUCMX MUCIX BNY Mellon Focused Equity Opportunities Fund MFOMX MFOIX BNY Mellon Small/Mid Cap Fund MMCMX MMCIX BNY Mellon International Fund MPITX MIINX BNY Mellon Emerging Markets Fund MEMKX MIEGX BNY Mellon International Appreciation Fund MPPMX MARIX BNY Mellon Bond Fund MPBFX MIBOX BNY Mellon Intermediate Bond Fund MPIBX MIIDX BNY Mellon Intermediate U.S. Government Fund MGVMX MOVIX BNY Mellon Short-Term U.S. Government Securities Fund MPSUX MISTX BNY Mellon National Intermediate Municipal Bond Fund MPNIX MINMX BNY Mellon National Short-Term Municipal Bond Fund MPSTX MINSX BNY Mellon Pennsylvania Intermediate Municipal Bond Fund MPPIX MIPAX BNY Mellon Massachusetts Intermediate Municipal Bond Fund MMBMX MMBIX BNY Mellon New York Intermediate Tax-Exempt Bond Fund MNYMX MNYIX BNY Mellon Municipal Opportunities Fund MOTMX MOTIX BNY Mellon Balanced Fund MPBLX MIBLX BNY Mellon Money Market Fund MLMXX MLOXX BNY Mellon National Municipal Money Market Fund MOMXX MNTXX P R O S P E C T U S December 31, 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC-Insured " Not Bank Guaranteed " May Lose Value Contents The Funds BNY Mellon Large Cap Stock Fund 5 BNY Mellon Income Stock Fund 10 BNY Mellon Mid Cap Stock Fund 16 BNY Mellon Small Cap Stock Fund 22 BNY Mellon U.S. Core Equity 130/30 Fund 28 BNY Mellon Focused Equity Opportunities Fund 33 BNY Mellon Small/Mid Cap Fund 38 BNY Mellon International Fund 43 BNY Mellon Emerging Markets Fund 50 BNY Mellon International Appreciation Fund 57 BNY Mellon Bond Fund 63 BNY Mellon Intermediate Bond Fund 69 BNY Mellon Intermediate U.S. Government Fund 75 BNY Mellon Short-Term U.S. Government Securities Fund 81 BNY Mellon National Intermediate Municipal Bond Fund 87 BNY Mellon National Short-Term Municipal Bond Fund 93 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 98 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 104 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 110 BNY Mellon Municipal Opportunities Fund 116 BNY Mellon Balanced Fund 122 BNY Mellon Money Market Fund 131 BNY Mellon National Municipal Money Market Fund 136 Management 140 Your Investment Account Policies and Services 185 Distributions and Taxes 193 For More Information See back cover. The Funds Each fund is offering its Class M shares and Investor shares in this prospectus.
